                                            Case 5:20-cv-02093-LHK Document 17 Filed 08/02/21 Page 1 of 19




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT
                                   8
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                                                               SAN JOSE DIVISION
                                  10

                                  11        SAMUEL LOVE,                                     Case No. 20-CV-02093-LHK
                                  12                     Plaintiff,                          ORDER GRANTING MOTION FOR
Northern District of California
 United States District Court




                                                                                             DEFAULT JUDGMENT
                                  13               v.

                                  14        ICUSTOM CLOTHING LLC,
                                  15                     Defendant.

                                  16
                                                Plaintiff Samuel Love (“Plaintiff”) filed this action for violation of the Americans with
                                  17
                                       Disabilities Act (“ADA”) and California Unruh Civil Rights Act (“UCRA”). ECF No. 1
                                  18
                                       (“Compl.”). Before the Court is Plaintiff’s motion for default judgment against Defendant
                                  19
                                       iCustom Clothing LLC (“Defendant”). ECF No. 13-1.1 Having considered Plaintiff’s
                                  20
                                       submissions, the relevant law, and the record in this case, the Court GRANTS Plaintiff’s motion
                                  21
                                       for default judgment.
                                  22
                                       I.       BACKGROUND
                                  23
                                             A. Factual Background
                                  24

                                  25

                                  26
                                       1
                                        Plaintiff’s motion for default judgment contains a notice of motion that is contained in a separate
                                       document from the points and authorities in support of the motion. ECF No. 13, at 1. Civil Local
                                  27   Rule 7-2(b) provides that the notice of motion and points and authorities must be contained in one
                                       document with the same pagination.
                                  28                                                    1
                                       Case No. 20-CV-02093-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                          Case 5:20-cv-02093-LHK Document 17 Filed 08/02/21 Page 2 of 19




                                   1          Plaintiff, a resident of California, is a paraplegic and uses a wheelchair for mobility.

                                   2   Compl. at ¶ 1.

                                   3          Defendant, a California limited liability company, owns iCustom, a clothing business that

                                   4   is located in San Jose, California. Id. at ¶ 2–3.

                                   5          Plaintiff’s complaint states only that Plaintiff visited iCustom in January of 2020, but does

                                   6   not provide a specific date. Id. at ¶ 8. Plaintiff only provided a specific date for his visit to

                                   7   iCustom in a declaration in support of the motion for default judgment. See ECF No. 13-4, at ¶ 3

                                   8   (“Love Decl.”). In his declaration, Plaintiff alleges that he visited iCustom on January 9, 2020. Id.

                                   9   Plaintiff alleges that iCustom is “a facility open to the public, a place of public accommodation,

                                  10   and business establishments [sic].” Compl. at ¶ 9.

                                  11          Plaintiff alleges that when he visited iCustom, it “failed to provide wheelchair accessible

                                  12   sales counters in conformance with the ADA Standards.” Id. at ¶ 10. Specifically, the sales
Northern District of California
 United States District Court




                                  13   counter was 41 inches in height, whereas the ADA requires an accessible counter to be 36 inches

                                  14   or lower in height. Id; ECF No. 13-5, at 1 (“Wegman Decl.”). Plaintiff alleges that he personally

                                  15   encountered this barrier, and that “[b]y failing to provide accessible facilities, the defendants [sic]

                                  16   denied the plaintiff full and equal access.” Id. at ¶ 13.

                                  17          Plaintiff further states that an investigator working for Plaintiff’s counsel was sent to

                                  18   investigate Plaintiff’s claim that iCustom lacked a wheelchair accessible sales counter. Mot. at 1.

                                  19   The investigator visited iCustom on February 11, 2020 and confirmed that “defendant failed to

                                  20   provide wheelchair accessible sales counter in conformance with the ADA standards.” Id.

                                  21      B. Procedural History

                                  22          On March 26, 2020, Plaintiff filed the instant case against Defendant. Compl. at 1.

                                  23   Plaintiff brings two claims: (1) violation of the ADA, 42 U.S.C. § 12101, et seq.; and (2) violation

                                  24   of the Unruh Civil Rights Act (“UCRA”), Cal. Civ. Code § 51 et seq. Id. at ¶¶ 19–29.

                                  25          On May 21, 2020, Plaintiff filed a Summons Returned as to Defendant. ECF No. 10.

                                  26          On June 11, 2020, Plaintiff filed a motion for entry of default as to Defendant. ECF No.

                                  27   11. On June 12, 2020, the Clerk of Court entered default against Defendant. ECF No. 12.

                                  28                                                       2
                                       Case No. 20-CV-02093-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                             Case 5:20-cv-02093-LHK Document 17 Filed 08/02/21 Page 3 of 19




                                   1            On March 4, 2021, Plaintiff filed the instant motion for default judgment against

                                   2   Defendant. ECF No. 13-1 (“Mot.”).

                                   3   II.      LEGAL STANDARD

                                   4            Pursuant to Federal Rule of Civil Procedure 55(b)(2), the Court may enter a default

                                   5   judgment when the Clerk, under Rule 55(a), has previously entered a party’s default. Fed. R. Civ.

                                   6   P. 55(b). “The district court’s decision whether to enter a default judgment is a discretionary one.”

                                   7   Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). Once the Clerk enters default, all well-

                                   8   pleaded allegations regarding liability are taken as true, except with respect to damages. See Fair

                                   9   Hous. of Marin v. Combs, 285 F.3d 899, 906 (9th Cir. 2002) (“With respect to the determination

                                  10   of liability and the default judgment itself, the general rule is that well-pled allegations in the

                                  11   complaint regarding liability are deemed true.”); TeleVideo Sys. v. Heidenthal, 826 F.2d 915,

                                  12   917–18 (9th Cir. 1987) (“[U]pon default the factual allegations of the complaint, except those
Northern District of California
 United States District Court




                                  13   relating to the amount of damages, will be taken as true.”); Philip Morris USA v. Castworld

                                  14   Prods., 219 F.R.D. 494, 499 (C.D. Cal. 2003) (“[B]y defaulting, Defendant is deemed to have

                                  15   admitted the truth of Plaintiff’s averments.”). “In applying this discretionary standard, default

                                  16   judgments are more often granted than denied.” Philip Morris, 219 F.R.D. at 498.

                                  17            “Factors which may be considered by courts in exercising discretion as to the entry of a

                                  18   default judgment include: (1) the possibility of prejudice to the plaintiff, (2) the merits of

                                  19   plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4) the sum of money at stake in

                                  20   the action; (5) the possibility of a dispute concerning material facts; (6) whether the default was

                                  21   due to excusable neglect, and (7) the strong policy underlying the Federal Rules of Civil

                                  22   Procedure favoring decisions on the merits.” Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir.

                                  23   1986).

                                  24   III.     DISCUSSION
                                  25            A. Jurisdiction
                                  26            “When entry of judgment is sought against a party who has failed to plead or otherwise
                                  27   defend, a district court has an affirmative duty to look into its jurisdiction over both the subject
                                  28                                                       3
                                       Case No. 20-CV-02093-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                          Case 5:20-cv-02093-LHK Document 17 Filed 08/02/21 Page 4 of 19




                                   1   matter and the parties. A judgment entered without personal jurisdiction over the parties is void.”

                                   2   In re Tuli, 172 F.3d 707, 712 (9th Cir. 1999) (citations omitted). In order to avoid the entry of an

                                   3   order of default judgment that may subsequently be attacked as void, the Court must determine

                                   4   whether jurisdiction over the instant case exists.

                                   5           The Court begins with subject matter jurisdiction and then proceeds to personal

                                   6   jurisdiction. For the Court to exercise personal jurisdiction over a defendant, the defendant must

                                   7   also have been served in accordance with Federal Rule of Civil Procedure 4. Accordingly, the

                                   8   Court then turns to service of process.

                                   9           1. Subject Matter Jurisdiction

                                  10           Here, Plaintiff brings this action, in part, pursuant to federal law. Specifically, Plaintiff

                                  11   brings a claim for violation of the ADA, 42 U.S.C. § 12101, et seq. Compl. at ¶¶ 19–25. The

                                  12   Court has subject matter jurisdiction over Plaintiff’s ADA claim. See 28 U.S.C. § 1331 (“The
Northern District of California
 United States District Court




                                  13   district courts shall have original jurisdiction of all civil actions arising under the Constitution,

                                  14   laws, or treaties of the United States.”).

                                  15           Plaintiff also brings a related state law claim for violation of the California UCRA, Cal.

                                  16   Civ. Code § 51 et seq. Compl. at ¶¶ 26–29. Because Plaintiff’s state law claim stems from the

                                  17   same underlying event as Plaintiff’s federal claim—Defendant’s ownership of a business that

                                  18   allegedly does not permit access by people with disabilities such as Plaintiff—the Court has

                                  19   supplemental jurisdiction over Plaintiff’s state law claim. See 28 U.S.C. § 1367(b) (“In any civil

                                  20   action of which the district courts have original jurisdiction, the district courts shall have

                                  21   supplemental jurisdiction over all other claims that are so related to claims in the action within

                                  22   such original jurisdiction that they form part of the same case or controversy under Article III of

                                  23   the United States Constitution.”); DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 351 (2006)

                                  24   (“[F]ederal-question jurisdiction over a claim may authorize a federal court to exercise jurisdiction

                                  25   over state-law claims that may be viewed as part of the same case because they ‘derive from a

                                  26   common nucleus of operative fact’ as the federal claim.”) (quoting Mine Workers v. Gibbs, 383

                                  27   U.S. 715, 725 (1966)); DiscoverOrg Data, LLC v. Bitnine Global, Inc, 2020 WL 6562333, at *3

                                  28                                                        4
                                       Case No. 20-CV-02093-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                          Case 5:20-cv-02093-LHK Document 17 Filed 08/02/21 Page 5 of 19




                                   1   (N.D. Cal. Nov. 9, 2020) (concluding that the Court had subject matter jurisdiction where Plaintiff

                                   2   asserted federal claims and state law claims that stemmed from the same underlying event as the

                                   3   federal claims). Accordingly, the Court has subject matter jurisdiction over both of Plaintiff’s

                                   4   claims. The Court next considers whether it has personal jurisdiction.

                                   5          2. Personal Jurisdiction

                                   6          “The party seeking to invoke the court’s jurisdiction bears the burden of establishing that

                                   7   jurisdiction exists.” Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986) (citing Data Disc, Inc. v.

                                   8   Sys. Tech. Assocs., 557 F.2d 1280, 1285 (9th Cir. 1977)). Personal jurisdiction over an out-of-

                                   9   state defendant is appropriate if the relevant state’s long-arm statute permits the assertion of

                                  10   jurisdiction without violating federal due process. Schwarzenegger v. Fred Martin Motor Co., 374

                                  11   F.3d 797, 800–01 (9th Cir. 2004). California’s long-arm statute, Cal. Civ. Proc. Code § 410.10, is

                                  12   co-extensive with federal due process requirements, and therefore the jurisdictional analyses under
Northern District of California
 United States District Court




                                  13   California law and federal due process merge into one. See Cal. Civ. Proc. Code § 410.10 (“[A]

                                  14   court of this state may exercise jurisdiction on any basis not inconsistent with the Constitution of

                                  15   this state or of the United States.”); Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223

                                  16   (9th Cir. 2011) (“California’s long-arm statute . . . is coextensive with federal due process

                                  17   requirements, so the jurisdictional analyses under state law and federal due process are the

                                  18   same.”).

                                  19          For a court to exercise personal jurisdiction over a defendant consistent with due process,

                                  20   that defendant must have “certain minimum contacts” with the relevant forum state “such that the

                                  21   maintenance of the suit does not offend ‘traditional notions of fair play and substantial justice.’”

                                  22   Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457,

                                  23   463 (1940)). In addition, “the defendant’s ‘conduct and connection with the forum State’ must be

                                  24   such that the defendant ‘should reasonably anticipate being haled into court there.’” Sher v.

                                  25   Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990) (quoting World-Wide Volkswagen Corp. v.

                                  26   Woodson, 444 U.S. 286, 297 (1980)).

                                  27          A court may exercise either general or specific jurisdiction over a defendant. See Ziegler

                                  28                                                      5
                                       Case No. 20-CV-02093-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                          Case 5:20-cv-02093-LHK Document 17 Filed 08/02/21 Page 6 of 19




                                   1   v. Indian River Cty., 64 F.3d 470, 473 (9th Cir. 1995). In the instant case, the Court concludes that

                                   2   the exercise of general jurisdiction over Defendant is appropriate.

                                   3          General jurisdiction exists when a defendant is physically present in the forum state or

                                   4   when a defendant’s activities in the forum state are “continuous and systematic” such that the

                                   5   contacts approximate physical presence in the forum state. See Schwarzenegger, 374 F.3d at 801

                                   6   (citation omitted).

                                   7          Here, Plaintiff alleges that Defendant is a California limited liability company. Mot. at 4;

                                   8   ECF No. 13-7, at 4 (records from California Business Records search). Under federal due process,

                                   9   a defendant that is domiciled within a state is subject to that state’s general jurisdiction. Milliken

                                  10   v. Meyer, 311 U.S. 457, 462 (1940); see also Ranza v. Nike, Inc., 793 F.3d 1059, 1069 (9th Cir.

                                  11   2015) (“The paradigmatic locations where general jurisdiction is appropriate over a corporation

                                  12   are its place of incorporation and its principal place of business.”). Accordingly, the Court finds
Northern District of California
 United States District Court




                                  13   that it has general personal jurisdiction over Defendant.

                                  14          3. Service of Process

                                  15          Finally, in order for the Court to properly exercise personal jurisdiction over Defendant,

                                  16   Defendant must have been served in accordance with Federal Rules of Civil Procedure 4. See

                                  17   Jackson v. Hayakawa, 682 F.2d 1344, 1347 (9th Cir. 1982) (“Defendants must be served in

                                  18   accordance with Rule 4(d) of the Federal Rules of Civil Procedure, or there is no personal

                                  19   jurisdiction.” (footnote omitted)); see also Pension Tr. Fund for Operating Eng’rs v. Kickin

                                  20   Enters., 2012 WL 6711557, at *3 (N.D. Cal. Dec. 20, 2012) (“[W]here entry of default judgment

                                  21   is requested, the Court must determine whether service of process was adequate.”).

                                  22          Service of a complaint in federal court is governed by Federal Rule of Civil Procedure 4

                                  23   (“Rule 4”). Rule 4(e)(1) allows for service “following state law for serving a summons in an

                                  24   action brought in courts of general jurisdiction in the state where the district court is located or

                                  25   where service is made.” Fed. R. Civ. P. 4(e)(1). “Sections 415.10 and 415.20(a) of the California

                                  26   Code of Civil Procedure provide for service on a corporation through personal service on its

                                  27   registered agent or on a person apparently in charge at the agent’s address.” Automotive Industries

                                  28                                                      6
                                       Case No. 20-CV-02093-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                          Case 5:20-cv-02093-LHK Document 17 Filed 08/02/21 Page 7 of 19




                                   1   Pension Trust Fund v. L.A. Smith & Sons, Inc., 2021 WL 2638050, at *3 (N.D. Cal. May 21,

                                   2   2021).

                                   3            Plaintiff argues that service was effectuated on Defendant via personal service. Mot. at 4.

                                   4   Plaintiff’s proof of service filing indicates that service was made via personal service on

                                   5   Mohannad Ibrahim, Defendant’s agent for service of process. ECF No. 10, at 1 (proof of service);

                                   6   ECF No. 13-7, at 3 (record stating that Mohannad Ibrahim is Defendant’s registered agent). As

                                   7   such, the Court finds that service was proper. Id.

                                   8            Accordingly, the Court finds that it has both subject matter and personal jurisdiction in the

                                   9   instant case.

                                  10      B. Whether Default Judgment is Proper
                                  11            Having determined that the exercise of subject matter jurisdiction and personal jurisdiction

                                  12   over Defendant is proper, the Court now turns to the Eitel factors to determine whether entry of
Northern District of California
 United States District Court




                                  13   default judgment against Defendant is warranted.

                                  14            1. First Eitel Factor: Possibility of Prejudice
                                  15            Under the first Eitel factor, the Court considers the possibility of prejudice to Plaintiff if

                                  16   default judgment is not entered against Defendant. “A plaintiff who is denied a default judgment

                                  17   and is subsequently left without any other recourse for recovery has a basis for establishing

                                  18   prejudice.” Michael Grecco Prods., Inc. v. Enthusiast Gaming, Inc, 2020 WL 7227199, at *6

                                  19   (N.D. Cal. Dec. 8, 2020) (quoting DiscoverOrg, 2020 WL 6562333, at *5). Here, Plaintiff has

                                  20   established that Plaintiff will be prejudiced because Defendant has not participated in this

                                  21   litigation and Plaintiff would be without recourse to recover for the damages caused by Defendant

                                  22   if default judgment is not granted. Therefore, the first Eitel factor weighs in favor of granting

                                  23   default judgment.

                                  24            2. Second and Third Eitel Factors: Merits of Plaintiff’s Substantive Claims and the
                                                   Sufficiency of the Complaint
                                  25
                                                The second and third Eitel factors address the merits and sufficiency of Plaintiff’s claims
                                  26
                                       as pleaded in Plaintiff’s complaint. Courts often analyze these two factors together. See Dr. JKL
                                  27

                                  28                                                        7
                                       Case No. 20-CV-02093-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                          Case 5:20-cv-02093-LHK Document 17 Filed 08/02/21 Page 8 of 19




                                   1   Ltd. v. HPC IT Educ. Ctr., 749 F. Supp. 2d 1038, 1048 (N.D. Cal. 2010) (“Under an Eitel analysis,

                                   2   the merits of plaintiff’s substantive claims and the sufficiency of the complaint are often analyzed

                                   3   together.”). In its analysis of the second and third Eitel factors, the Court will accept as true all

                                   4   well-pled allegations regarding liability in Plaintiff’s complaint. See Fair Hous. of Marin, 285

                                   5   F.3d at 906 (“[T]he general rule is that well-pled allegations in the complaint regarding liability

                                   6   are deemed true.”). The Court will therefore consider the merits of Plaintiff’s claims and the

                                   7   sufficiency of the complaint together.

                                   8          In the instant case, Plaintiff brings two claims against Defendant: (1) violation of the ADA,

                                   9   42 U.S.C. § 12101, et seq.; and (2) violation of the Unruh Civil Rights Act (“UCRA”), Cal. Civ.

                                  10   Code § 51 et seq. Compl. at ¶¶ 19–29. The Court first addresses Plaintiff’s ADA claim and then

                                  11   addresses Plaintiff’s UCRA claim.

                                  12          Title III of the ADA prohibits discrimination on the basis of disability within places of
Northern District of California
 United States District Court




                                  13   public accommodation: “No individual shall be discriminated against on the basis of disability in

                                  14   the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or

                                  15   accommodations of any place of public accommodation by any person who owns, leases (or leases

                                  16   to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a). In order to state a claim

                                  17   under Title III of the ADA, Plaintiff must allege that: (1) he is disabled within the meaning of the

                                  18   ADA; (2) Defendant owns, leases, or operates a place of public accommodation; and (3) Plaintiff

                                  19   was denied public accommodation by Defendant because of Plaintiff’s disability. Molski v. M.J.

                                  20   Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007). Additionally, “[t]o succeed on an ADA claim

                                  21   based on architectural barriers, [Plaintiff] ‘must also prove that: (1) the existing facility presents an

                                  22   architectural barrier prohibited under the ADA; and (2) the removal of the barrier is readily

                                  23   achievable.” Johnson v. Shahkarami, 2021 WL 1530940, at *4 (N.D. Cal. Apr. 19, 2021) (quoting

                                  24   Ridola v. Chao, 2018 WL 2287668, at *5 (N.D. Cal. May 18, 2018)).

                                  25          In the instant case, Plaintiff alleges the necessary facts to establish his claim under the

                                  26   ADA. First, Plaintiff alleges that he is disabled within the meaning of the ADA. Specifically,

                                  27   Plaintiff alleges that he is a paraplegic and uses a wheelchair for mobility. Compl. at ¶ 1.

                                  28                                                      8
                                       Case No. 20-CV-02093-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                          Case 5:20-cv-02093-LHK Document 17 Filed 08/02/21 Page 9 of 19




                                   1           Second, Plaintiff alleges that Defendant is the owner of iCustom, and that iCustom is “a

                                   2   facility open to the public, a place of public accommodation, and business establishments [sic].”

                                   3   Id. at ¶ 9.

                                   4           Third, Plaintiff alleges that iCustom contains an architectural barrier prohibited under the

                                   5   ADA. Specifically, Plaintiff alleges that iCustom has failed to provide a wheelchair accessible

                                   6   sales counter. Id. at ¶ 10. The sales counter at iCustom was 41 inches in height, whereas ADA

                                   7   2010 Standard § 904.4 requires an accessible sales counter to be 36 inches in height or lower.

                                   8   Mot. at 1, 8. Plaintiff alleges that he personally encountered this barrier, and that “[b]y failing to

                                   9   provide accessible facilities, the defendants [sic] denied the plaintiff full and equal access.”

                                  10   Compl. at ¶ 13. Plaintiff alleges that this barrier is easily removeable because Defendant can

                                  11   provide a wheelchair accessible sales counter. Mot. at 9, Accordingly, the Court concludes that

                                  12   Plaintiff has adequately stated an ADA claim.
Northern District of California
 United States District Court




                                  13           As to Plaintiff’s UCRA claim, the UCRA provides that a violation of the ADA is a

                                  14   violation of the UCRA. See Cal. Civ. Code, § 51(f). In the instant case, Plaintiff’s UCRA claim

                                  15   “arises from the same nucleus of operative facts as the ADA claim.” Johnson v. Medvill 1, LLC,

                                  16   2020 WL 7696056, at *7 (N.D. Cal. Dec. 28, 2020). Because the Court concludes that Plaintiff

                                  17   has adequately stated an ADA claim, the Court also concludes that Plaintiff has adequately stated

                                  18   a UCRA claim.

                                  19           Because the Court concludes that Plaintiff has adequately stated an ADA claim and a

                                  20   UCRA claim, the second and third Eitel factors weigh in favor of granting default judgment as to

                                  21   both of Plaintiff’s claims.

                                  22           3. Fourth Eitel Factor: The Amount of Money at Stake
                                  23           Under the fourth Eitel factor, “the court must consider the amount of money at stake in

                                  24   relation to the seriousness of Defendant’s conduct.” PepsiCo Inc. v. Cal Sec. Cans, 238 F. Supp.

                                  25   2d 1172, 1176 (C.D. Cal. 2002); see also Eitel, 782 F.2d at 1471-72. “The Court considers

                                  26   Plaintiff’s declarations, calculations, and other documentation of damages in determining if the

                                  27   amount at stake is reasonable.” Trung Giang Corp. v. Twinstar Tea Corp., 2007 WL 1545173, at

                                  28                                                      9
                                       Case No. 20-CV-02093-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:20-cv-02093-LHK Document 17 Filed 08/02/21 Page 10 of 19




                                   1   *12 (N.D. Cal. May 29, 2007).

                                   2          Default judgment is disfavored when a large amount of money is involved or is

                                   3   unreasonable in light of the potential loss caused by the defendant’s actions. Id. However, courts

                                   4   have found that this factor “presents no barrier to default judgment” as long as the potential

                                   5   damages were “proportional to the harm alleged.” See Liu Hongwei v. Velocity V Ltd.

                                   6   Partnership, 2018 WL 3414053, at *8 (C.D. Cal. July 11, 2018) (finding that a request of

                                   7   $4,000,000 was justified); United States v. Roof Guard Roofing Co., 2017 WL 6994215, at *3

                                   8   (N.D. Cal. Dec. 14, 2017) (holding that a request of over $1,000,000 was reasonable because the

                                   9   tax debt was substantiated with proof provided by the government).

                                  10          Here, Plaintiff seeks to recover $4,000.00 in statutory damages and $4,690.00 in attorneys’

                                  11   fees and costs. For the reasons explained below, infra Section III(C)(1)-(3), the Court concludes

                                  12   that an award of $4,000.00 in statutory damages and $3,675.00 in attorneys’ fees and costs is
Northern District of California
 United States District Court




                                  13   reasonable and proportional to the ADA and UCRA violations alleged herein. The Court notes

                                  14   that, under the UCRA, Plaintiff is entitled to statutory damages of $4,000.00 for each time he was

                                  15   discriminated against. Cal. Civ. Code § 52(a). Plaintiff alleges that he went to iCustom and

                                  16   experienced its barriers on one occasion, which entitles Plaintiff to $4,000.00. Compl. at ¶ 13.

                                  17   Therefore, the fourth Eitel factor weighs in favor of default judgment.

                                  18          4. Fifth and Sixth Eitel Factors: Potential Disputes of Material Fact and Excusable
                                                 Neglect
                                  19
                                              The fifth Eitel factor considers the possibility of disputes as to any material facts in the
                                  20
                                       case. Where a defendant fails to appear in an action, a court can infer “the absence of the
                                  21
                                       possibility of a dispute concerning material facts.” Solaria Corp. v. T.S. Energie e Risorse, S.R.I.,
                                  22
                                       2014 WL 7205114, at *3 (N.D. Cal. Dec. 17, 2014). Defendant has failed to make an appearance
                                  23
                                       in this case. The Court therefore takes the allegations in the complaint as true and holds that there
                                  24
                                       is no dispute over material facts. Fair Hous. of Marin, 285 F.3d at 906 (“With respect to the
                                  25
                                       determination of liability and the default judgment itself, the general rule is that well-pled
                                  26
                                       allegations in the complaint regarding liability are deemed true.”). Furthermore, the evidence
                                  27

                                  28                                                     10
                                       Case No. 20-CV-02093-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:20-cv-02093-LHK Document 17 Filed 08/02/21 Page 11 of 19




                                   1   provided by Plaintiff establishes that iCustom contains a structural barrier under the ADA, which

                                   2   prevents equal access by people with disabilities. Compl. ¶¶ 9–10 (Plaintiff’s allegations based on

                                   3   one visit to iCustom and the findings of Plaintiff’s counsel’s investigator).

                                   4          The sixth Eitel factor considers whether failure to appear was the result of excusable

                                   5   neglect. Plaintiff served Defendant via personal service on Defendant’s registered agent for

                                   6   service of process. See Section III(A)(3), supra (explaining why service was proper); ECF No. 11

                                   7   (proof of service). Nonetheless, Defendant has not made an appearance in this case nor

                                   8   challenged the entry of default. Based on this record, nothing before the Court suggests that

                                   9   Defendant’s failure to appear or litigate this case was the result of excusable neglect. Defendant

                                  10   therefore has no excusable reason to fail to appear in the instant case.

                                  11          5. Seventh Eitel Factor: Policy Favoring Decision on the Merits
                                  12          Although the policy favoring decision on the merits generally weighs strongly against
Northern District of California
 United States District Court




                                  13   awarding default judgment, district courts regularly hold that this policy against default judgment,

                                  14   standing alone, is not dispositive, especially where a defendant fails to appear or defend himself.

                                  15   See, e.g., Craigslist, Inc. v. Naturemarket, Inc., 694 F. Supp. 2d 1039, 1061 (N.D. Cal.

                                  16   2010); Hernandez v. Martinez, 2014 WL 3962647, at *9 (N.D. Cal. Aug. 13, 2014). Defendant

                                  17   was properly served and has not made an appearance nor challenged the entry of default. Thus,

                                  18   the likelihood of the case proceeding to a resolution on the merits is low. Accordingly, the Court

                                  19   finds that this factor weighs slightly against default judgment.

                                  20          6. Balancing of Eitel Factors
                                  21          In sum, the following six Eitel factors weigh in favor of default judgment as to Plaintiff’s

                                  22   ADA and UCRA claims: (1) the possibility of prejudice, (2) the merits of Plaintiff’s substantive

                                  23   claims, (3) the sufficiency of the complaint, (4) the sum of money at stake in the action, (5) the

                                  24   possibility of a dispute concerning material facts, and (6) excusable neglect. See Eitel, 782 F.2d at

                                  25   1471–72. The final factor, the policy favoring decisions on the merits, weighs slightly against

                                  26   default judgment. The Court concludes that the last Eitel factor is outweighed by the other six

                                  27   factors that favor default judgment. See, e.g., Michael Grecco Prods., Inc., 2020 WL 7227199, at

                                  28                                                     11
                                       Case No. 20-CV-02093-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:20-cv-02093-LHK Document 17 Filed 08/02/21 Page 12 of 19




                                   1   *6 (concluding that the last Eitel factor, which weighed slightly against default judgment, was

                                   2   outweighed by the first six Eitel factors, which weighed in favor of default judgment);

                                   3   DiscoverOrg, 2020 WL 6562333, at *8 (same). Thus, the Court concludes that default judgment

                                   4   is appropriate in the instant case.

                                   5       C. Damages
                                   6           A plaintiff who seeks default judgment “must also prove all damages sought in the

                                   7   complaint.” Dr. JKL Ltd., 749 F. Supp. 2d at 1046 (citing Philip Morris USA, Inc. v. Castworld

                                   8   Prods., Inc., 219 F.R.D. 494, 498 (C.D. Cal. 2003)). Federal Rule of Civil Procedure 55 does not

                                   9   require the Court to conduct a hearing on damages, as long as it ensures that there is an evidentiary

                                  10   basis for the damages awarded in the default judgment order. See Action SA v. Marc Rich & Co.,

                                  11   951 F.2d 504, 508 (2d Cir. 1991), abrogated on other grounds as recognized by Day Spring

                                  12   Enters., Inc. v. LMC Int’l, Inc., 2004 WL 2191568 (W.D.N.Y. Sept. 24, 2004).
Northern District of California
 United States District Court




                                  13           In the instant case, Plaintiff seeks the following relief: (1) statutory damages; (2) injunctive

                                  14   relief; and (3) attorneys’ fees and costs. The Court addresses each form of relief in turn.

                                  15           1. Statutory Damages
                                  16           Under the UCRA, a defendant that discriminates against a plaintiff is liable for one of two

                                  17   types of damages. The Court can either award actual damages in a sum of up to three times actual

                                  18   damages, or statutory damages, which can be no less than $4,000 for each time the plaintiff was

                                  19   discriminated against. Cal. Civ. Code § 52(a). In order to be awarded damages, the plaintiff must

                                  20   demonstrate that plaintiff had knowledge of the barrier at issue, and that plaintiff experienced

                                  21   difficulty, discomfort, or embarrassment when visiting defendant’s establishment. Cal. Civ. Code

                                  22   § 55.56.

                                  23           In the instant case, Plaintiff seeks statutory damages of $4,000. Mot. at 12. As explained

                                  24   above, supra Section III(B)(2), Plaintiff has stated a UCRA claim and has adequately alleged that

                                  25   Plaintiff had knowledge of the barrier at issue and experienced difficultly and discomfort as a

                                  26   result of the barrier during Plaintiff’s visits to iCustom. Compl. at ¶¶ 10–15. Accordingly, the

                                  27   Court grants Plaintiff’s request for $4,000 in statutory damages.

                                  28                                                     12
                                       Case No. 20-CV-02093-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:20-cv-02093-LHK Document 17 Filed 08/02/21 Page 13 of 19



                                               2. Injunctive Relief
                                   1
                                               Plaintiff also seeks an injunction under the ADA with respect to the barrier alleged in the
                                   2
                                       complaint. Mot. at 11. Specifically, Plaintiff seeks an order requiring Defendant to provide a
                                   3
                                       wheelchair accessible sales counter. Id. The Court considers Plaintiff’s requested relief below.
                                   4
                                               Where a property does not comply with the requirements of Title III of the ADA, a
                                   5
                                       plaintiff is entitled to an “order to alter facilities to make such facilities readily accessible to and
                                   6
                                       usable by individuals with disabilities.” 42 U.S.C. § 12188. In the instant case, as explained
                                   7
                                       above, Plaintiff has adequately alleged iCustom does not comply with the ADA because iCustom
                                   8
                                       has an architectural barrier that Plaintiff experienced on his visit. Compl. at ¶¶ 11–15.
                                   9
                                       Specifically, as Plaintiff alleges in the complaint and motion for default judgment, and as
                                  10
                                       Plaintiff’s investigator noted in the inspection, iCustom lacks a wheelchair accessible sales counter
                                  11
                                       that is 36 inches or lower in height, which violates ADA 2010 Standards §§ 904.4 and 904.4.1.
                                  12
Northern District of California
 United States District Court




                                       Mot. at 8; Wegman Decl. at ¶¶ 2–5. Because the Court concludes that Plaintiff has adequately
                                  13
                                       alleged that iCustom has an architectural barrier that violates the ADA, Plaintiff is entitled to an
                                  14
                                       injunction to remedy that architectural barrier. 42 U.S.C. § 12188.
                                  15
                                               In sum, the Court concludes that Plaintiff is entitled to an injunction ordering Defendant to
                                  16
                                       provide a sales counter at iCustom that is 36 inches or lower in height in compliance with ADA
                                  17
                                       2010 Standards §§ 904.4 and 904.4.1.
                                  18
                                               3. Attorney’s Fees and Costs
                                  19
                                               The ADA permits a prevailing plaintiff to recover reasonable attorney’s fees, litigation
                                  20
                                       expenses, and costs. See 42 U.S.C. § 12205. To calculate an award of reasonable attorney’s fees,
                                  21
                                       courts multiply the number of hours reasonably expended on the litigation by the reasonable
                                  22
                                       hourly rate. See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). In calculating the number of
                                  23
                                       hours reasonably expended on the litigation, the Court excludes hours that are “excessive,
                                  24
                                       redundant, or otherwise unnecessary.” Id. at 434. In determining the hourly rate, the Court must
                                  25
                                       “consider[] the experience, skill and reputation of the attorney requesting fees.” Chalmers v. Los
                                  26
                                       Angeles, 796 F.2d 1205, 1210 (9th Cir. 1986), opinion amended on denial of reh’g, 808 F.2d 1373
                                  27

                                  28                                                       13
                                       Case No. 20-CV-02093-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                           Case 5:20-cv-02093-LHK Document 17 Filed 08/02/21 Page 14 of 19




                                   1   (9th Cir. 1987).

                                   2          In the instant case, Plaintiff requests $4,690.00 in attorneys’ fees and costs, including: (1)

                                   3   $780.00 in attorney’s fees for attorney Mark Potter; (2) $1,430.00 in attorney’s fees for attorney

                                   4   Russell Handy; (3) $500 in attorney’s fees for attorney Amanda Seabock; (4) $1,080 in attorney’s

                                   5   fees for attorney Faythe Gutierrez; and (5) $880.00 in other litigation costs. Mot. at 12;2 ECF No.

                                   6   13-3, at 8 (“Handy Decl.”). Below, the Court addresses in turn (1) Plaintiff’s counsel’s hourly

                                   7   rate; (2) the number of hours reasonably expended by Plaintiff’s counsel; and (3) litigation costs.

                                   8              Plaintiff’s Counsel’s Hourly Rate
                                   9          The first step in the calculation of a lodestar figure is to determine the reasonable hourly

                                  10   rate to be applied. For the purposes of determining the proper hourly rate, the relevant community

                                  11   is the forum in which the Court sits. Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 979 (9th

                                  12   Cir. 2008). “Affidavits of the plaintiffs’ attorney and other attorneys regarding prevailing fees in
Northern District of California
 United States District Court




                                  13   the community, and rate determinations in other cases, particularly those setting a rate for the

                                  14   plaintiffs’ attorney, are satisfactory evidence of the prevailing market rate.” United Steelworkers

                                  15   of America v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990).

                                  16          When a party seeking fees submits declarations, courts must consider those declarations

                                  17   and cannot substitute that analysis by only considering previous fee awards. Roberts v. City of

                                  18   Honolulu, 938 F.3d 1020, 1024 (9th Cir. 2019) (“The district court diverged from the applicable

                                  19   standard in discarding the declarations entirely and considering only the previous fee awards in

                                  20   determining the prevailing market rate.”).

                                  21          However, the Ninth Circuit has made clear that “[a] reasonable fee is a fee that is sufficient

                                  22   to induce a capable attorney to undertake the representation of a meritorious civil rights case.”

                                  23   Vogel v. Harbor Plaza Ctr., LLC, 893 F.3d 1152, 1158 (9th Cir. 2018) (quotation marks omitted).

                                  24   Thus, the purpose of granting fees is both “to attract qualified counsel to civil rights cases and [to]

                                  25

                                  26   2
                                         Plaintiff’s motion for default judgment states that Plaintiff requests $4,690 in attorneys’ fees.
                                  27   Mot. at 12. However, based on the Handy Declaration, it is clear that Plaintiff seeks $3,790 in
                                       attorneys’ fees and $900 in litigation costs for a total of $4,690. ECF No. 13-3, at 7–9.
                                  28                                                      14
                                       Case No. 20-CV-02093-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:20-cv-02093-LHK Document 17 Filed 08/02/21 Page 15 of 19




                                   1   avoid[ ] a windfall to counsel. The way to do so is to compensate counsel at the prevailing rate in

                                   2   the community for similar work; no more, no less.” Id. (quotation marks, citations, and internal

                                   3   alterations omitted).

                                   4          Here, Plaintiff’s counsel seeks a rate of $650 per hour for attorneys Mark Potter and

                                   5   Russell Handy; a rate of $500 per hour for attorney Amanda Seabock; and a rate of $400 per hour

                                   6   for attorney Faythe Gutierrez. Handy Decl. at ¶¶ 3–6.

                                   7          Plaintiff has submitted the declaration of John O’Connor to justify these requested hourly

                                   8   rates. ECF No. 13-10 (“O’Connor Decl.”). According to the O’Connor Declaration, attorneys

                                   9   Mark Potter and Russell Handy have between twenty-one and twenty-six years of experience. Id.

                                  10   at ¶ 30. Attorney Amanda Seabock, who is an associate, has six years of experience. Id.

                                  11   O’Connor does not discuss the experience of attorney Faythe Gutierrez, who is an associate.

                                  12          Based on the experience of the attorneys at issue in the instant case, O’Connor “opine[d]”
Northern District of California
 United States District Court




                                  13   that in this district “the most appropriate rate for partners’ ADA services range from $450 to $750

                                  14   per hour, despite recent awards as low as $400 to $425.” Id. at ¶ 27. O’Connor further “opine[d]

                                  15   that “for associates’ services,” the “most appropriate range” in this district is “from $300 to $550

                                  16   per hour, notwithstanding exceptional awards as low as $250.” Id. O’Connor declared that his

                                  17   opinion was based on “recent rates awarded in the Northern District, and disability rates in the Bay

                                  18   Area in general,” which he has “kept abreast of . . . since at least 2000.” Id. at ¶ 29. As a result,

                                  19   Plaintiff’s counsel seeks rates of $650 per hour for attorneys Mark Potter and Russell Handy; $500

                                  20   per hour for attorney Amanda Seabock; and $400 per hour for attorney Faythe Gutierrez. See

                                  21   Handy Decl. at ¶¶ 3–6.

                                  22          However, the O’Connor Declaration alone does not justify the rates that Plaintiff seeks in

                                  23   the instant case. The rates that Plaintiff seeks are all on the high end of O’Connor’s claimed

                                  24   reasonable rates, and Plaintiff’s counsel does not adequately justify the specific rates requested in

                                  25   this case. Moreover, in ADA cases, courts typically award analogous rates for attorneys with far

                                  26   more experience than Plaintiff’s counsel. See, e.g., Rodriguez v. Barrita, Inc., 53 F. Supp. 3d

                                  27   1268, 1268 (N.D. Cal. 2014) (awarding fees at $645 per hour for an attorney who was a “member

                                  28                                                     15
                                       Case No. 20-CV-02093-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:20-cv-02093-LHK Document 17 Filed 08/02/21 Page 16 of 19




                                   1   of the California bar for over forty-five years” and because “defendants d[id] not contest that

                                   2   $645/hour [was] a reasonable rate”); Martin v. Diva Hosp. Grp., Inc., 2018 WL 6710705, at *2

                                   3   (N.D. Cal. Dec. 7, 2018) (awarding fees of $700 per hour for attorneys with almost thirty years of

                                   4   experience and awarding fees of $795 per hour for an attorney with almost fifty years of

                                   5   experience—rates that the defendants did not contest as unreasonable). Moreover, courts have

                                   6   noted “that a rate over $700/hour is the exception, and not the norm, for disability cases.”

                                   7   Johnson v. Rocklin of Cal. LLC, 2019 WL 3854308, at *10 (N.D. Cal. Aug. 16, 2019) (citing

                                   8   Chapman v. NJ Properties, Inc., 2019 WL 3718585, at *4 (N.D. Cal. Aug. 7, 2019)). Rather,

                                   9   “[f]or attorneys with approximately 20 or more years of experience, courts have generally

                                  10   approved rates ranging from $350 to $495 in disability cases.” Id. (collecting cases).

                                  11          The Court acknowledges that Plaintiff’s counsel has obtained a fee award consistent with

                                  12   the rates requested in the instant case in Love v. Rivendell II, Ltd., et al., Case No. 18-cv-03907-
Northern District of California
 United States District Court




                                  13   JST (EDL), ECF No. 25 (N.D. Cal. Mar. 11, 2019) (report and recommendation granting hourly

                                  14   rate of $650 for attorneys Potter and Handy); see id., ECF No. 30 (adopting report and

                                  15   recommendation). However, as multiple courts in this district have subsequently noted, “that lone

                                  16   order granting an unopposed motion does not accurately reflect the prevailing rate in the

                                  17   community for work similar to this action,” as “that order cited cases that concerned work

                                  18   substantially different from the work performed in this action.” Johnson v. AutoZone, Inc., 2019

                                  19   WL 2288111, at *6 n.4 (N.D. Cal. May 29, 2019); see also Rocklin of Cal. LLC, 2019 WL

                                  20   3854308, at *9 (drawing same distinction); John v. Cala Stevens Creek/Monroe, LLC, 2020 WL

                                  21   2556989, at *5 (N.D. Cal. May 20, 2020) (same). Specifically, the cases that Rivendell relied

                                  22   upon involved “a complex class action matter involving 54 hotels spread among multiple states”

                                  23   and set “‘new precedent’ that caused the California State Bar to ‘change a policy which impacts

                                  24   potentially hundreds of individuals each year across California.’” Rocklin of Cal. LLC, 2019 WL

                                  25   3854308, at *9 (distinguishing the fee award in Rivendell).

                                  26          By contrast, the instant case was a straightforward ADA case involving a single clothing

                                  27   store that presents no significant legal issues of first impression. When a case “is a relatively

                                  28                                                     16
                                       Case No. 20-CV-02093-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:20-cv-02093-LHK Document 17 Filed 08/02/21 Page 17 of 19




                                   1   simple one, involving straight-forward application of the law, and which does not present novel or

                                   2   difficult issues requiring a high level of skill or specialization,” courts have found that higher rates

                                   3   are generally unwarranted. See Johnson v. Oakwood Ctr. LLC, 2019 WL 7209040, at *13 (N.D.

                                   4   Cal. Dec. 27, 2019).

                                   5          Moreover, as Plaintiff’s own expert explained, the floor for reasonable ADA rates in this

                                   6   district is $450 per hour for partners and $300 per hour for associates. O’Connor Decl. at ¶¶ 27,

                                   7   33. Recent decisions from this district confirm that rates similar to these are reasonable. See, e.g.,

                                   8   Johnson v. Chao, 2021 WL 1430799, at *9 (N.D. Cal. Feb. 2, 2021) (granting rates of $475 to

                                   9   attorneys Potter and Handy; $350 to attorney Seabock; and $300 to attorney Gutierrez); Johnson v.

                                  10   Baglietto, 2020 WL 3065939, at *12 (N.D. Cal. May 21, 2020) (granting rates of $475 for

                                  11   attorneys Potter and Handy, and $350 for attorney Seabock); Cala Stevens Creek/Monroe, LLC,

                                  12   2020 WL 2556989, at *7 (granting rates of $475 for attorneys Potter and Handy, and $350 for
Northern District of California
 United States District Court




                                  13   attorney Seabock); Rocklin of Cal. LLC, 2019 WL 3854308, at *12 (granting rates of $475 per

                                  14   hour for attorneys Potter and Handy and $350 per hour for attorney Seabock); and Oakwood Ctr.

                                  15   LLC, 2019 WL 7209040, at *13 (granting rates of $475 for attorneys Potter and Handy, and $350

                                  16   for attorney Seabock).

                                  17          Finally, these rates are reasonable for this district because, as the Ninth Circuit has

                                  18   explained, “[a] reasonable fee is a fee that is sufficient to induce a capable attorney to undertake

                                  19   the representation of a meritorious civil rights case.” Vogel, 893 F.3d at 1158 (quotation marks

                                  20   omitted). As this Court previously noted, Plaintiff’s counsel as of November 2019 had filed over

                                  21   one thousand ADA cases in this district and approximately four thousand ADA cases in the

                                  22   Central District and Eastern District of California, and there is no evidence that rates of

                                  23   approximately $475 per hour for partners and approximately $300 to $350 per hour for associates

                                  24   are insufficient to induce capable attorneys to undertake ADA litigation in this district. See Cala

                                  25   Stevens/Monroe, LLC, 2020 WL 2556989, at *6 (explaining Plaintiff’s counsel’s volume of ADA

                                  26   cases in this circuit); Johnson v. Maple Tree Investors et al., No. 17-cv-06762-LHK, ECF No. 62

                                  27   at 17, 34-36 (N.D. Cal. Dec. 4, 2019) (transcript of November 7, 2019 hearing where attorney

                                  28                                                      17
                                       Case No. 20-CV-02093-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:20-cv-02093-LHK Document 17 Filed 08/02/21 Page 18 of 19




                                   1   from Plaintiff’s counsel’s firm represented that his law firm has simultaneously “over a thousand”

                                   2   ADA cases in this district and approximately 1,500 ADA cases in the Central District of

                                   3   California and has litigated approximately 2,500 ADA cases in the Eastern District of California).

                                   4   Moreover, the Ninth Circuit has noted that “district court[s] must strike a balance between

                                   5   granting sufficient fees to attract qualified counsel to civil rights cases and avoiding a windfall to

                                   6   counsel.” Vogel, 893 F.3d at 1158 (quotation marks, citations, and internal alterations omitted).

                                   7   The Court finds that awarding the fees requested by Plaintiff’s counsel would be a prohibited

                                   8   windfall in the instant case. See id.

                                   9          Accordingly, in light of Plaintiff’s declarations and evidence, case law from this district

                                  10   concerning reasonable attorney’s fees, and binding Ninth Circuit precedent, the Court determines

                                  11   that the following hourly rates are reasonable for the instant case: $475 per hour for attorneys

                                  12   Mark Potter and Russell Handy; $350 per hour for attorney Amanda Seabock; and $300 per hour
Northern District of California
 United States District Court




                                  13   for attorney Faythe Gutierrez.

                                  14                  Plaintiff’s Counsel’s Number of Hours
                                  15          Plaintiff requests a total of 7.1 hours for work on the instant case. Handy Decl. at 9. These

                                  16   hours include 1.20 hours for attorney Mark Potter (case assessment, instructions to investigator,

                                  17   analysis of claims, review of images); 2.2 hours for attorney Russell Handy (review of investigator

                                  18   report, public records search, complaint drafting); 1.00 hour for attorney Amanda Seabock (draft

                                  19   request for entry of default and supporting declaration); and 2.7 hours for attorney Faythe

                                  20   Gutierrez (draft motion for default judgment and finalize declaration for plaintiff). Id. at 8–9.

                                  21   Having reviewed Plaintiff’s counsel’s declaration and supporting documentation, the Court

                                  22   concludes that these hours were expended reasonably.

                                  23          Accordingly, the Court calculates Plaintiff’s counsel’s lodestar as follows. 1.20 hours for

                                  24   Mark Potter at $475 per hours for a total of $570.00. 2.2 hours for attorney Russell Handy at $475

                                  25   per hour for a total of $1,045.00. 1.00 hour for attorney Amanda Seabock at $350 per hour for a

                                  26   total of $350.00. Finally, 2.7 hours for attorney Faythe Gutierrez at $300 per hour for a total of

                                  27   $810.00. In sum, the Court concludes that Plaintiff is entitled to $2,775.00 in attorneys’ fees in

                                  28                                                     18
                                       Case No. 20-CV-02093-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
                                         Case 5:20-cv-02093-LHK Document 17 Filed 08/02/21 Page 19 of 19




                                   1   the instant case.

                                   2                   Litigation Costs
                                   3           Plaintiff also requests $900.00 in other litigation costs. Plaintiff has submitted

                                   4   documentation showing that he expended a total of $900.00 in litigation costs in the instant case,

                                   5   including a $400.00 filing fee, $100 on service of documents, and $400.00 on investigative costs.

                                   6   ECF No. 13-3, at 7. The Court concludes that these litigation costs are reasonable. See Rodriguez

                                   7   v. Barrita, Inc., 53 F. Supp. 3d 1268, 1295 (N.D. Cal. 2014) (awarding costs for an investigator to

                                   8   perform site surveillance in an ADA case); Cruz v. Starbucks Corp., 2013 WL 2447862, at *10

                                   9   (N.D. Cal. 2013) (awarding costs for filing and service of process fees). Accordingly, the Court

                                  10   grants Plaintiff $900.00 in litigation costs.

                                  11           Thus, the Court grants in part and denies in part Plaintiff’s request for attorneys’ fees and

                                  12   costs. In total, the Court grants Plaintiff $2,775.00 in attorneys’ fees and $900.00 in other
Northern District of California
 United States District Court




                                  13   litigation costs for a total award of $3,675.00 in attorneys’ fees and costs.

                                  14   IV.     CONCLUSION
                                  15           For the foregoing reasons, the Court GRANTS Plaintiff’s motion for default judgment

                                  16   against Defendant for violation of the ADA and UCRA. The Court awards Plaintiff $4,000 in

                                  17   statutory damages and $3,675.00 in attorneys’ fees and costs. The Court enters an injunction

                                  18   ordering Defendant to provide a wheelchair accessible sales counter at iCustom that is 36 inches

                                  19   or lower in height, in conformance with ADA 2010 Standards §§ 904.4 and 904.4.1.

                                  20   IT IS SO ORDERED.

                                  21   Dated: August 2, 2021

                                  22                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28                                                     19
                                       Case No. 20-CV-02093-LHK
                                       ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
